DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 06/02/2020. Claims 1 - 17 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
Page 6 line 29 reads “stiffening means 13” but should likely read “stiffening means 22 [[13]]” for the purpose of consistency with the rest of the specification. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the current instance, claim 11 recites the limitation “connection or stiffening means” and is therefore interpreted under 35 USC § 112(f) due to the use of “means”. The corresponding structure found in the specification is “one or more web or sheets attached to the inner surface” or its respective equivalents.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-9, 11-12, 14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/215457 A1, herein referenced as Lund-Laverick.
Regarding Claim 1, Lund-Laverick recites a rotor blade for a wind turbine (blades 10 for a wind turbine 2 fig. 1), comprising
a hollow blade body (shown in fig. 5a) with a root (root 16 fig. 1) and a tip (14 fig. 1) wherein the hollow blade body (shown in fig. 5a) is split along a split plane (see exposed joint in fig. 5a and fig. 5b that represent the split plane) into two body parts (see first element 70 and second element 72 in fig. 5a), one body part (72 fig. 5a) extending from the root (“the second (male) element 72 is the root-end element” para. 119) to a first connection section (second tapered surface 71 fig. 5a) and the other body part (70 fig. 5a) extending from a second connection section (74 fig. 5) to the tip (“the first (female) element 70 is the tip-end element” para. 119);
wherein the first connection section (71 fig. 5b) and the second connection section (74 fig. 5b) are configured to overlap each other (shown to overlap in fig. 6) in a connected position (shown in fig. 6).

Regarding Claim 2, Lund-Laverick recites the rotor blade according to claim 1, wherein the split plane (see exposed joint in fig. 5a and joint between 94 and 96 in fig. is in an area where the rotor blade has a convex peripheral geometry (the joint between 94 and 96 in fig. 2 is shown to be in a tip area of the blade, the tip area is shown to be an area where the rotor blade as a convex peripheral geometry as shown by the curve of the blade adjacent the tip in fig. 4).

Regarding Claim 3, Lund-Laverick recites the rotor blade according to claim 1, wherein the split plane (see joint in fig. 5a) is in an area where the rotor blade has a single curved cross section (the cross section in fig. 5a is shown to be comprised of a single curve that starts and terminates at the trailing edge of the blade) seen in a direction from the root to the tip (profile of the view is shown in fig. 5a).

Regarding Claim 4, Lund-Laverick recites the rotor blade according to claim 1, wherein the split plane is in an area (see exposed joint in fig. 5a and joint between 94 and 96 in fig. 2) where the rotor blade has a convex peripheral geometry (the joint between 94 and 96 in fig. 2 is shown to be in a tip area of the blade, the tip area is shown to be an area where the rotor blade as a convex peripheral geometry as shown by the curve of the blade adjacent the tip in fig. 4) and where the rotor blade has a single curved cross section (the cross section in fig. 5a is shown to be comprised of a single curve that starts and terminates at the trailing edge of the blade) seen in a direction from the root to the tip.

Regarding Claim 6, Lund-Laverick recites the rotor blade according to claim 1, wherein the first connection section (71 fig. 5b) and the second connection section (74 have a conical geometry (shown to have a conical configuration in fig. 5b) configured to insert one connection section into the other connection section (shown to be inserted together in fig. 6).

Regarding Claim 8, Lund-Laverick recites the rotor blade according to claim 6, wherein the first connection section (71 fig. 5b) and the second connection section (74 fig. 5) are interlocked with a form fit (shown interlocked with a form fit in fig. 6).

Regarding Claim 9, Lund-Laverick recites the rotor blade according to claim 6, wherein the first connection section (male tapered section 71 fig. 5b) is inserted into the second connection section (female tapered section 74 fig. 5b; the male tapered section 71 is shown to be inside the other tapered section 74 in fig. 6).

Regarding Claim 11, Lund-Laverick recites the rotor blade according to claim 1, further comprising a connection or a stiffening means (see shear beams 75 fig. 5a) extending at inner surfaces (shown in fig. 5a) and bridging a transition region (the shear beams 75 are shown to bridge the transition between the first element 70 and the second element 72 in fig. 5a) from the first connection section (71 fig. 5a) to the second connection section (74 fig. 5a).

Regarding Claim 12, Lund-Laverick recites the rotor blade according to claim 11, wherein the connection or the stiffening means comprises one or more webs or sheets (see shear beams 75 in fig. 5a which are analogous to webs) attached to the inner surfaces (shown to be attached to the inner surface of the blade in fig. 5a and fig. 6).

Regarding Claim 14, Lund-Laverick comprises the rotor blade according to claim 12, wherein the connection or the stiffening means comprises several band- or strip-like webs (see the two shear beams 75 in fig. 5a) or sheets extending in a longitudinal direction over the transition region and being distanced to each other along the inner circumference (the shear beams 75 are shown to extend longitudinally over the transition section and are distanced from each other along the inner circumference of the blade in fig. 5a).

Regarding Claim 16, Lund-Laverick recites the rotor blade according to claim 1, wherein the split plane is at an inboard section of the hollow blade body (the split plane between first element 70 and second element 72 is shown to be inboard of the hollow blade body in fig. 5a-b and fig. 6; i.e. away from the root or tips of the hollow blade body).

Regarding Claim 17, Lund-Laverick recites a wind turbine (2 fig. 1), comprising a rotor (hub 8 fig. 1) with at least one rotor blade (10 fig. 1) according to claim 1 (see rejection of claim 1 above as anticipated by Lund-Laverick).

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0010406, herein referenced as Torgard.
Regarding Claim 1, Torgard recites a rotor blade for a wind turbine (“attach the rotor blade for example to a hub of a wind turbine” para. 11), comprising
a hollow blade body (see fig. 10 which shows a hollow space between two layers of the blade) with a root (11 fig. 1) and a tip (12 fig. 1) wherein the hollow blade body (see fig. 2) is split along a split plane (split plane at transitional section 40 fig. 3) into two body parts (see first supporting segment 20 and second supporting segment 30 fig. 2), one body part (first support section 20 fig. 2) extending from the root (11 fig. 2) to a first connection section (see transition section 40 fig. 2) and the other body part (30 fig. 2) extending from a second connection section to the tip (12 fig. 2);
wherein the first connection section and the second connection section are configured to overlap each other (the layers 24 of first support segment 20 is shown to overlap the layers 34 of the second support segment 30 in fig. 7) in a connected position (transition section 40 fig. 2).

Regarding Claim 7, Torgard recites the rotor blade according to claim 1, wherein at least one connection section of the first connection section and the second connection section has a stepped geometry (the connection between the first support segment 20 and the second support segment 30 is shown to have a stepped geometry).

Claim(s) 1, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7922454, herein referenced as Riddell.
Regarding Claim 1, Riddell recites a rotor blade for a wind turbine (10 fig. 1), comprising
a hollow blade body (see hollow blade body of blade assembly 20 in fig. 7) with a root (40 fig. 2) and a tip (42 fig. 2) wherein the hollow blade body (20 fig. 2) is split along a split plane (see split plane at joint 30 fig. 2) into two body parts (see blade segments 22, 24 in fig. 2), one body part (blade segment 22 fig. 2) extending from the root (40 fig. 2) to a first connection section (26 fig. 2) and the other body part (blade segment 24 fig. 2) extending from a second connection section (28 fig. 2) to the tip (42 fig. 2);
wherein the first connection section (post 26 fig. 2) and the second connection section (recess 28 fig. 2) are configured to overlap each other (shown in fig. 2) in a connected position (see joint 30 in fig. 2).

Regarding Claim 6, Riddell recites the rotor blade according to claim 1, wherein the first connection section (26 fig. 2) and the second connection section (28 fig. 2) have a conical geometry (see taper angle 74 of post 26 in fig. 7) configured to insert one connection section into the other connection section (post 26 is shown to have a taper angle 74 which is also reflected in the profile of the inner surface 68 of cavity 64 where post 26 would be inserted into in fig. 7; the taper angle 74 meaning the post 26 would have a conical geometry).

Regarding Claim 10, Riddell recites the rotor blade according to claim 6, further comprising, at [the first connection section (post member 26 fig. 3), one or more slits (see alignment features 90 which take the form of slits/channels in fig. 3) extending from an end edge over at least a part of a length of [the first connection section] (the . 

Claim(s) 1, 3, 5 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7654799, herein referenced as Eyb.
Regarding Claim 1, Eyb recites a rotor blade (140 fig. 2) for a wind turbine (100 fig. 1), comprising
a hollow blade body (body blade shown to be hollow in fig. 7) with a root (root section 1420 fig. 2) and a tip (1460 fig. 2) wherein the hollow blade body is split along a split plane (see axis A-A’ for connection portion 1500 in fig. 2) into two body parts (see first module 1410 and second module 1450 in fig. 2), one body part (1410 fig. 2) extending from the root (1420 fig. 2) to a first connection section (connector 1510 fig. 3) and the other body part (1450 fig. 2) extending from a second connection section (receptacle 1520 fig. 3) to the tip (1460 fig. 3);
wherein the first connection section and the second connection section are configured to overlap each other (the connector 1510 and the receptacle 1520 are arranged as a plug and socket and would therefore overlap each other as shown in fig. 7) in a connected position (connection portion 1500 fig. 2).

Regarding Claim 3, Eyb recites the rotor blade according to claim 1, wherein the split plane (A-A’ in fig. 2) is in an area where the rotor blade (140 fig. 2) has a single curved cross section (see form of 1510 in fig. 6B which presents an oval shape) seen in a direction from the root to the tip (see view presented in fig. 6B).

Regarding Claim 5, Eyb recites the rotor blade according to claim 3, wherein the single curved cross section is circular, oval or egg-shaped (see shape of connector 1510 in fig. 6B which takes the form of a circular oval).

Regarding Claim 16, Eyb recites the rotor blade according to claim 1, wherein the split plane (A-A’) is at an inboard section of the hollow blade body (the connector 1510 and receptacle 1520 is shown to be inboard of the blade shell of the hollow blade body in fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund-Laverick, as applied above in claim 6, in view of Eyb.
Regarding Claim 13, Lund-Laverick recites the rotor blade according to claim 12, but fails to anticipate wherein the connection or the stiffening means comprises at least one web or sheet extending along an inner circumference for at least 360 degrees.
Lund-Laverick and Eyb are analogous art in that both relate to the field of endeavor wind turbine blades. 
Eyb teaches of a connection or the stiffening means (see connector 1510 and receptacle 1520 in fig. 7) comprises at least one web or sheet extending along an inner circumference for at least 360 degrees (the connector 1510 are shown to take a form which extends along 360 degrees of the inner circumference). Eyb teaches that their “plug and socket connection allows easy assembly of the blade module at the construction site” in col. 2 lines 3-5. This disclosure from Eyb demonstrates that this form on internal web connection was known in the art. 
Since Eyb connection means was known in the art, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have substituted the connection or stiffening means (shear beams 75 fig. 5a) of Lund-Laverick with the connector 1510 and receptacle 1520 arrangement of Eyb for the predictable result of a ‘plug and socket connection that allows easy assembly of the blade module at the construction site’ as taught by Eyb. See MPEP 2143 subsection I. B. “Simple Substitution of One Known Element for Another To Obtain Predictable Results”.

Regarding Claim 15, the combination of Lund-Laverick and Eyb comprises the rotor blade according to claim 12, wherein the webs or sheets are attached by means of a hardened bonding agent, by lamination or by vacuum assisted resin transfer molding (“during a vacuum infusion process uniform distribution of resin between the connector 1510 and the receptacles 1520, 1530 can be guaranteed” col. 4 lines 9-11 of Eyb, as used to modify Lund-Laverick above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9797369 – discloses a segmented wind turbine blade having a connection section between two hollow blade parts that are made up by a stepped interface, the segment joint between the two hollow blade parts also has reinforcing bolts inboard of the blade shell.

US 2015/0110632 – discloses a wind turbine rotor blade having a segment joint between two blade parts comprised of a plug and socket arrangement, the plug and socket arrangement having an oval-like profile in fig. 7.

US 8348622 – discloses a wind turbine blade with a segment joint to connect two different blade segment parts, the segment joint having connection sections comprised of finger-like shapes which interlock with each other. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.F./Examiner, Art Unit 3745

/Christopher Verdier/Primary Examiner, Art Unit 3745